Citation Nr: 0511734	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from January 1952 to December 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
reopened and granted service connection and a 10 percent 
rating for a low back disability, effective December 17, 
2002.  An October 2003 RO decision increased the rating for 
the veteran's service-connected low back disability to 20 
percent, effective December 17, 2002.  In September 2004, the 
veteran testified at a Board videoconference hearing.  

In April 2004 and November 2004 statements, the veteran has 
raised the issues of entitlement to service connection for 
separate ratings for his lumbar fusion and his arthritis of 
the lumbar spine.  However, under 38 C.F.R. § 4.14 (2004), 
the evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  In any event, these new claims 
are not before the Board at this time.    

The veteran has also raised the issue of entitlement to 
service connection for a left leg disability, claimed as 
secondary to his service-connected low back disability.  Such 
issues are not before the Board at this time and are referred 
to the RO for appropriate action.  


FINDING OF FACT

Since the effective date of service connection, the veteran's 
low back disability (status post lumbar fusion with 
degenerative arthritis of the lumbar spine) has been 
manifested by severe limitation of motion caused by pain.  No 
more than flexion of the thoracolumbar spine of 30 degrees or 
less is found, with no ankylosis and no more than 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The veteran filed his 
claim on December 17, 2002, and VA has evaluated his back 
condition under many diagnostic codes, causing confusion and 
a delay in the full adjudication of his case by the VA (the 
undersigned wishes to apologize for the delay).  Separate 
diagnostic codes identify the various disabilities.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.  

It has been determined that the veteran's arthritis is 
associated with his service connected disability.  Arthritis, 
due to trauma, substantiated by x-ray finding, is to be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine), in effect prior to September 
26, 2003, which provides a 50 percent evaluation if ankylosis 
of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  No medical evidence in 
this case would support such a finding.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003. 

As noted above, the veteran served on active duty from 
January 1952 to December 1955.  In June 2003, the RO reopened 
and granted service connection for a low back disability, 
effective December 17, 2002 (the date of receipt of the 
veteran's application to reopen his claim for service 
connection for a low back disability).  In December 2003, the 
RO increased the rating for the veteran's service-connected 
low back disability to 20 percent, effective December 17, 
2002.  

The most recent October 2003 VA examination noted the 
veteran's report that his pain was worse and that when it 
would flare-up, usually one to two times a week, he was only 
able to ambulate one to two blocks without pain.  The veteran 
stated that the pain did not radiate down his legs.  It was 
noted that the veteran did have to walk with a cane, and that 
he did have a slight limp.  The examiner indicated that the 
veteran had forward flexion of the lumbar spine to 80 
degrees, but that he started to have pain between 40 to 80 
degrees.  The examiner stated that the veteran could extend 
from 0 to 10 degrees with pain in the whole motion, that he 
had a left lateral bend of approximately 20 to 25 degrees, 
and that he had a right lateral bend of 20 degrees with pain.  
It was noted that there was 5/5 motor strength in the 
bilateral lower extremities and 2+ reflexes of his patella 
tendons, bilaterally.  The examiner reported that the veteran 
had tenderness to palpation over the lower lumbar spine and 
that his sensory examination was normal.  

The examiner indicated, in summary, that the veteran had 
chronic low back pain, status post a back strain in service 
in the mid 1950s, and that he underwent a lumbar fusion and 
diskectomy in 1979 and 1970.  The examiner commented that 
that he believed that the veteran's pain was worsening and 
causing him some moderate morbidity and discomfort.  The 
examiner remarked that the veteran was unable to fulfill all 
activities of daily living at home, that he required 
narcotics for pain management, and that it was his opinion 
that the veteran's back pain was worsening in severity.  The 
Board finds this medical opinion to be entitled to great 
probative weight. 

Subsequent VA treatment records dated as recently as November 
2004, show additional treatment for back problems.  A 
November 2004 entry noted that the veteran complained back 
pain as well as pain radiating down the posterior aspect of 
his right hip down below the right knee.  The examiner 
reported that the veteran had slightly diminished right knee 
jerk, 1+ as opposed to 2+, on the left and that ankle jerks 
were hypoactive.  The examiner stated that the veteran's 
strength was intact in the quadriceps, hamstrings, and foot 
dorsiflexors and that he had limited range of motion of the 
lumbar spine.  It was noted that the veteran did have a cane 
that he could use when his sciatic nerve was uncomfortable.  
The diagnoses referred to disc disease of the lumbar spine 
and secondary right lower extremity symptoms.  

Other medical evidence includes a prior VA spine examination 
in May 2003.  At that time, the examiner reported that 
forward flexion of the veteran's lumbar spine was 80 degrees 
with pain from 60 to 80 degrees, that extension was 0 to 10 
degrees with pain, and that the veteran could lateral bend to 
the right and left to 20 degrees without pain.  It was noted 
that the veteran did have pain with repetitive flexion and 
extension, that he had 5/5 motor strength in the lower 
extremities; and that he had 2+ deep tendon reflexes in the 
bilateral patella, and ankle jerk reflexes.  The examiner 
stated that the veteran had minimal tenderness to palpation 
over the low lumbar spine and that the sensory examination 
was normal, except between the second and third toes of the 
right foot which was apparently a Morton's neuroma with 
positive Tinel's at the interspace between the second and 
third toe with some abnormal sensation in the inner space.  

The Board observes that the old criteria of 38 C.F.R § 4.71a, 
Diagnostic Code 5293 (2002), in effect prior to September 23, 
2002, is not applicable to the veteran's claim as it was 
filed on December 17, 2002.  As to the new criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004), it is questionable 
whether during any recent 12 month period there have been any 
"incapacitating episodes" (as defined by the regulation) as 
a result of the veteran's service-connected low back 
disability, and clearly any such incapacitating episodes have 
totaled less than at least four weeks, but less than six 
weeks, during the past 12 months, as required for a higher 40 
percent rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5393 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permits alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  

The Board observes that the medical evidence indicates that 
the veteran has arthritis of the lumbar spine.  The recent 
examinations, including the October 2003 VA spine 
examination, show significant limitation of motion.  For 
example, such medical evidence shows extension of only 0 to 
10 degrees with pain.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Bearing in mind the benefit of the doubt rule, the Board 
finds that the veteran's limitation of motion of the lumbar 
spine more closely resembles severe limitation of motion 
under the old criteria of Diagnostic Codes 5003, 5010, 5292, 
and thus a 40 percent rating is warranted.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 4.7.  The Board observes that a 40 
percent rating for severe lumbosacral strain is the maximum 
rating under the old criteria of such codes, and thus the 
effects of pain do not affect the rating beyond 40 percent.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. West, 13 
Vet.App. 376 (2000).  

The medical evidence indicates that the veteran's lumbar 
spine is not ankylosed (i.e., fixed in one position), and 
thus a higher 50 percent rating under the old criteria of 
Diagnostic Code 5289 is not in order.  Additionally, under 
the old criteria of Diagnostic Code 5295 for lumbosacral 
strain, a 40 percent rating for severe lumbosacral strain is 
the maximum rating available under such code.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (2004), the evidence indicates no more than 
forward flexion of the thoracolumbar spine of 30 degrees or 
less with no ankylosis.  Therefore, no more than a 40 percent 
rating could be granted under such criteria.  

In terms of neurological manifestations, the most appropriate 
neurologic, is Diagnostic Code 8520 for impairment of the 
sciatic nerve.  The medical evidence as shown by the October 
2003 and May 2003 VA spine examinations, fails to indicate 
the presence of sciatica.  Although a November 2004 VA 
treatment entry did refer to the veteran's sciatic nerve, 
there was no diagnosis of sciatic.  Therefore, any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's low back disability 
was more or less than 40 percent disabling, and thus "staged 
ratings" other than 40 percent are not warranted.  Fenderson 
v. West, 12 Vet.App. 119 (1999).  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

In sum, the Board finds that a higher rating of 40 percent is 
warranted for the veteran's low back disability.  



Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a December 2002 
letter, an October 2003 statement of the case, an August 2004 
supplemental statement of the case, and the September 2004 
Board hearing, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claim 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for a low back disability.  The discussions in 
the rating decisions, the statement of the case and the Board 
hearing held in September 2004, have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  


ORDER

A higher rating of 40 percent for a low back disability is 
granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


